Appeal from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for 134Ü weeks’ disability compensation. Claimant was employed as an electric oil burner operator and was injured when he fell from a ladder while engaged in his regular occupation. He failed to give written notice of injury to the employer as required by section 18 of the law, and such failure has been excused. The Board also found that the employer was not prejudiced by the failure to give notice. The evidence amply sustains these findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — 'Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.